Case: 4:19-cr-00205-JG Doc #: 29 Filed: 10/03/19 1of 2. PagelD #: 159

Dear Judge James S. Gwin,

With these preceedings that are set forth in front of me,
I am very disappointed in myself. I not only let myself down, I
let the ones who love me down as well. I feel that owning up to
these responsibilities is the right thing to do. I have an eleven
year old daughter in which I would love to witness as she becomes
a young lady. You know "Her Wonder Years", Becoming a teenager is
maybe the most crucial moments in a child's life. I believe that
I have much to offer to my daughter. My failures and my virtues
can make her a better person, It's my job to inform her that my
failures are wrong and my virtues are those to be followed. I
have raised one of my children by myself and she turned out to be
a great mom and now has a nursing degree to add to her sucess. My
other three daughters are hardworking women as well. I have three
neices which whom claim me as their dad because I filled in the
void that they were missing in their life. A U.S. post office
manager, a pharmacist, and a registered nurse, I have four step-
sons to add to that list. One of those men attended Michigan and
went on to become a NFL pro athlete for the Pittsburgh Steelers.
One of the others served eight years in the U.S. military. All of
my children, biological, nieces, nephews, and step kids work hard
for a living and I believe that I had a lot to contribute to
their hard work. I also have a special woman in my life in which
change can be the best for the both of us. I will become a better
father, grandfather, and a better member of my community. Some-
times a better lesson is taught through experience, and this is a
life learning experience for me. I am forty eight years old now
and the rest of my days are gonna be worth every second. Whatever
schooling, programs, trades, or any other kind of lessons that
are to be offered "I am looking forward to the challenge". Within
this facility I have been doing a lot of soul searching. I am
going to use my physical and mental capabilities to the fullest,
They say that "things happen for a reason", well I am going to
take this reason to strengthen my:mind, “my logic, -and’to bexmore
understanding towards life and to others. I have working skills,
and I am going to work much harder to become that better man ©
which is within me. I have mentioned before that I have many of
my friends and loved ones who would love to write you a letter on
my behalf, but it is not their responsibility to explain to you
or the court for that matter, of what kind of person that I am.
With all due respect sir "It's mine". To end what I had to say, I
ask that you take my words to be sincere, and I apologize to the
United States Government for the lack of responsibility upon my
behalf. ©

Thank you Sir,

 

Robin Rutledge

Ribu Ratledg’
 

Case: 4:19-cr-00205-JG Doc #: 29 Filed: 10/03/19 2 of 2. PagelD #: 160

Rebmw Rutledge GeS {16E° — *
(Center oo I EWELAND OF 440

pe Ohie Corr? ction
Sade Hubbard Re ad

gstown, onic 4450 s 97 OCT ROWS PML

Yeur

 

gy S. Garin
of State J Courthouse

Courtroom 184

Judge Sams
carl &. S+oK E> Ua re ;
go\ WEST Superior Aue

ame mmatechis VELANG, Mhio G4 if 3-(8 38

 

Core CivicINEOCCG has neither inspected
nor censored and will not be responsible
for the eentents.

   

ijie)ilitlssifiphepiedd jedi fali ply PN

 
